THE THIRTEENTH COURT OF APPEALS

                                   13-22-00167-CV


              DAPENG HOLDINGS, LLC AND YI CHENG ZHENG
                                 v.
       JEFFORY DEAN BLACKARD, BLACKARD GENERAL PARTNER V, LLC
               AND BLACKARD GLOBAL DEVELOPMENT II, LLC


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                       Trial Court Cause No. 2021DCV-3875-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

November 10, 2022